LIGON, J.
Tbe record presents two questions for tbe consideration of tbe court; 1st, .Has tbe defendant in error any interest in tbe estate of John Loveless, deceased ? and, 2d, Is bis interest of such a character, that, under our statutes, it can be propounded in, and adjudged by tbe Orphans’ Court?
*784It appears, tbat be purchased, at coroner’s sale, under execution on a judgment at law, the undivided interest of John and Daniel Loveless, in the real estate of their father, before any partition had been made among the devisees, and while they were tenants in common with eight others. That this interest is subject to levy and sale under execution on a judgment at law, is abundantly established by the decisions of this, and of other courts of the highest respectability in the United States, and that the purchaser at such sale will take the title of the tenant in common whose interest is sold, is equally well settled. Mendenhall v. Randon, 3 S. & P. 251; Black v. Steel, 1 Bailey, 309; 16 Ohio, 271; Den v. Hillman, 2 Halstead, 180; Kelly v. Morgan, 3 Yerg. 437; Durant v. Cabbage, 2 Hill, S. C. 311.
In the case last cited, which was an action of ejectment by the purchaser at sheriff’s sale, against the defendant in execution, to recover his undivided portion in the lands sold, of which the defendant in execution, and the other joint tenants, were in possession, the court would not permit the other joint tenants to become defendants, lest the action of the purchaser might be defeated; but they allowed him to recover, upon the strength of his legal title, acquired by his purchase, and, afterwards, to hold as joint tenant with the others. All the-cases concur in treating the title of such a ¡Durchaser as a perfect legal title, and in substituting him to all the legal rights, to which the joint tenant, or tenant in common, was entitled in the land thus sold.
In the case of Graham v. Abercrombie, 8 Ala. Rep. 552, this court held, that “the interest of a legatee in an unsettled estate is the subject of assignment; and if one is made, it divests the interest of the distributee, so that no proceedings can be had by his representatives against the administrator; his assignee is thereby vested with all his rights, and they may be asserted by him in his own name.” This decision is so well sustained by the reasoning of Mr. Justice Goldthwaite, who delivered the opinion of the court, and the authorities to which he refers, that I regard it impregnable; and I must confess my inability to discover any difference between the rights of one who derives his interest in an undistributed estate through the voluuntary assignment of the distributee, *785and one wbo acquires sucb rights under a purchase authorized and sanctioned by law, and which all the authorities concur in saying, casts on him a perfect legal title, which he may assert in a court of law.
It seems to be thought, however, that because the administrator, by virtue of our statute, may rent lands, and, in certain contingencies, sell them, that, therefore, the right of the heir or devisee does not vest, until it is ascertained whether the real estate will be needed for the payment of debts. This conclusion is by no means a necessary one from the premises. The rights of the heir or devisee to the lands descended or devised, remain as they were before the passage of these acts. There is nothing in them to prevent the legal estate from vesting in him, on the death of the ancestor or testator; but the rights and powers given to the administrator by statute, are only so many incumbrances on his title, and both he, and a purchaser of his interest, take the title, subject to the legal call of the executor or administrator, should it be needed for the payment of debts, or for distribution. He may pass the title immediately on the death of the ancestor, and as he has a legal interest which he can convey, that interest must, of necessity, be subject to salé on execution for the payment of his debts. 16 Ohio, 271; 1 Barb. 75.
The power of the administrator to sell for the purpose of paying debts, is one conferred on him by the statute, for the protection of the rights and interests of creditors, who, by the policy of our law, are always preferred to the heir; and consequently, it cannot be affected by the act of heir or de-visee, or by any assignment he can make; or, indeed, by any right derived from him, whether it accrue to the party asserting it by the act of the heir himself, or by the act of the law. Until the trust created by the statute in favor of creditors, of which the administrator or executor by statute is made trustee, is fully discharged, no act of the heir, or title derived through him, will be allowed to operate to defeat his power to sell the realty to pay the debts of the ancestor. This proposition, I apprehend, will scarcely be disputed.
The same statute which confers on the personal representative the power to sell real estate for the purpose of paying debts, gives to him similar power for the purpose of making *786a fair, equal, and beneficial division of sucb estate among tbe beirs, devisees, or distributees. As, in tbe one instance, tbe law constitutes bim trustee for tbe creditors of tbe intestate or testator, so, in tbe other, tbe same law makes bim trustee for those entitled to tbe realty. Tbe law, and not tbe parties in interest, creates tbe trust, appoints tbe trustee, defines bis powers, and points out and regulates the manner of their exercise, as well as tbe contingency on tbe happening of which they shall be called into action. To say, that when this contingency arises, one of tbe beneficiaries of tbe trust can, by bis action alone, defeat tbe exercise of tbe power of tbe trustee, would be to assert a proposition which tbe law, according to my apprehension of it, not only does not sanction, but expressly repudiates. This trust is created, and is to be exercised, for tbe benefit of all who have an interest in tbe real estate. In tbe record before us, it is shown that there are ten devisees; and to bold that any number, short of tbe whole of them, could defeat tbe power of tbe administrator to sell for tbe purpose of distribution, when be makes proper application to tbe Orphan’s Court, and, according to the statute and our practice under it, shows that a fair, equal, and beneficial division cannot be made, among the parties in interest, without it, would be to bold, that tbe declared purposes of tbe law are subject to be defeated by tbe action of a portion of tbe devisees, or distributees. And, if sucb action is allowed to defeat tbe purposes and objects of tbe statute, when they relate to tbe power to sell for distribution, I am not master of any process of reasoning, by which sucb a result, from tbe same cause, would not arise, where tbe object of tbe exercise of tbe power, is a sale for tbe purpose of paying tbe debts. Tbe statute has blended tbe two objects for tbe exercise of tbe power together, and conferred tbe power itself in tbe same words in each case; and that which will defeat its exercise for one, will also defeat it for tbe other.
2. Having seen that tbe purchaser at tbe coroner’s sale, is tbe legal owner of tbe right and interest of John and Daniel Loveless, in tbe lands devised by their father, I come to consider tbe question, whether this interest is one which be can assert in tbe Orphans’ Court. To my mind, this question is al*787•ready settled in the case of Graham y. Abercrombie, before cited. In that case, the interest of the assignee of the legatee was propounded in, and adjudged by the Orphans’ Court. In this, the application is made to the same court, by one who, through the sale of the coroner, has become the legal owner of all that ever belonged to the two devisees whose interest he bought, in the lands of the father; and I have no hesitation in saying, that the defendant in error became as fully and amply entitled to all the rights and remedies of Daniel and John Loveless, in respect to the lands devised, as though they had voluntarily assigned them to him. If I am right in this, then the case of Graham v. Abercrombie is decisive of this branch of the inquiry, and is conclusive to show that the Orphans’ Court erred in repudiating the case for the reasons assigned by it.
But it is said, that in the case of Graham v. Abercrombie the question arose on a regular settlement of the administrator’s accounts, and not under the act which authorizes legatees and others to- seek partial distribution, after eighteen months -have elapsed from the grant of letters of administration. It is difficult to, perceive how this can affect the question of jurisdiction in the Orphans’ Court. The persons who are entitled to seek distribution in the two cases, are, according to the language of our statutes, the same. In both statutes the language employed to describe them is identical, and I think it beyond question, that the purchaser of a devisee’s interest, at sheriff’s sale, is a “person entitled to distribution” in the testator’s estate; and it makes no difference at what period of the administration he seeks it, provided the devisee himself would be entitled to the remedy at such period. In short, such purchaser is substituted to all the rights and remedies to which the devisee, whose interest he has bought, would himself have been entitled, had no sale taken place.
That he could, when it was ascertained that it was not necessary for the administrator to make sale of the lands for the payment of debts, or for distribution, compel partition of the real estate in any form of action which the law allows to the devisee, will scarcely be seriously doubted. What, then, is to hinder him from seeking his distributive portion of the purchase money, when the lands have been sold by the ad*788ministrators avowedly for tbe purpose of making distribution among tbe persons entitled to it ? There certainly could be nothing, provided all tbe parties interested in tbe realty were regularly made parties to tbe application fox the order of sale. It would not be tolerated that, after a sale thus regularly made, tbe devisees, or those claiming under them, either in privity of contract or privity of law, should be allowed to repudiate the sale, and assert their title to the lands devised, against the purchaser at the sale made by the administrator. Having been made parties to the proceedings under which the sale was made, they would be concluded by the decree, and estopped from afterwards setting up title to the premises sold.
This, however, does not appear by the record of this case. It is no where shown that the defendant in error was made a party to the application of the administrators for power to sell the lands. But I do not conceive that there are no other means by which the devisees, or those claiming under them, could be estopped from setting up their title against the purchaser at the sale made by. the administrator. Another, equally as effectual, exists here. The defendant in error, by filing his petition in this case, setting forth his title to the lands ; the sale by the administrator; the price for which it was sold; the value of the rents; and praying distribution of the money arising from such sale and rents, waives, by this record, every objection he could take to any irregularity which existed to his prejudice-fin the proceedings by which it was brought about, and assents to the title of the purchaser, in a manner fully as effectual in law, as he could have done, by being made a party to the proceedings for the sale, or by his deed duly executed for that purpose. He is estopped by the record in this case from ever setting up his title against the purchaser at the administrator’s sale. Bean v. Welch, 17 Ala. Rep. 770.
The power of the administrators to sell the lands for purposes of equal distribution among the devisees, is as full and ample, as it is to make sale of them for the purpose of paying debts, and the proceedings to bring about a sale are the same in both cases. Clay’s -Digest. When the sale is made, the effect of it is, to divest the title of the devisees, and cast it on *789tbe purchaser; for, tbe order of sale made by tbe Orphans’ Court, vests tbe title in tbe administrator, for all tbe purposes contemplated by it; and if this be regular, or if tbe irregularities are waived by those whose interests are affected by them, tbe title of tbe purchaser, under such sale, can never be successfully impeached by tbe devisees.
Tbe proceedings in this case were commenced under our statute, (Olay’s Dig. 196 §§ 23 and 24) by which it is enacted, that “ any person entitled to distribution of an intestate’s estate may, at any time after tbe expiration of eighteen months from tbe granting of letters of administration, petition tbe Orphans’ Court, setting forth bis claim; whereupon it shall be tbe duty of said court, to grant a rule on tbe administrator, administratrix or administrators, (as tbe case may be,) to make distribution agreeably to law; but no administrator, administratrix, or administrators, shall be compelled to make distribution at any time, until bond and security be given by tbe person entitled to distribution, to refund a due proportion of any debts or demands which may afterwards appear against tbe intestate, and costs attendant on tbe recovery of such debts.” The twenty-fourth section extends tbe benefits of tbe twenty-third to legatees and devisees.
It has been shown that the Orphans’ Court erred, in'repudiating tbe petition of tbe defendant in error, for tbe reasons alleged in tbe answer of tbe administrators with tbe will annexed, and those set forth in its own decree of dismissal. Yet, it-is equally clear, to my mind, that tbe opposite decree of tbe Circuit Court, when its terms are examined in reference to tbe legislative enactments above cited, cannot be sustained.
Tbe decree of tbe Circuit Court is in these words: “It is therefore ordered and decreed, that tbe said administrators, James Smith and William Loveless, pay to tbe said Isaac P. Hall tbe interest of Daniel and John T. Loveless, arising from tbe proceeds of tbe sale of tbe said lands, amounting to eigbty-tbreo dollars, for which let execution issue.” This decree is absolute in its terms, and no where extends to tbe administrators that protection which tbe law throws around them, at tbe time it allows distribution before tbe estate is *790finally settled. No refunding bond is required to be given, but tbe administrators must pay tbe sum found due, without any indemnity for tbe loss they might sustain if debts or demands afterwards appeared against tbe estate of tbe testator. While tbe law, on tbe one band, will not permit an administrator, upon frivolous pretences, to withhold from tbe heir bis inheritance, after eighteen months have elapsed from tbe date of bis letters; it will not, on tbe other band, allow tbe latter to draw from tbe bands of the former tbe funds of tbe estate, which may be needed for tbe payment of debts, without giving him security that tbe-funds thus withdrawn shall be ready to meet such necessity when it may arise. Tbe failure of tbe Circuit Court to require, by its decree, tbe execution of such a bond, as a condition precedent to tbe issue of execution, is an error for which it must, in my opinion, be reversed,
Tbe requirement of this act is very similar to tbe provision made by law for tbe protection of non-resident defendants in chancery, who have not submitted to tbe jurisdiction of that court; and this court has constantly regarded tbe failure of tbe Chancellor, to require tbe execution of tbe bond provided for in that case, as an error, so fatal that tbe decree would be reversed, notwithstanding it was proper in all other respects. Rowland et al. v. Day, 17 Ala. Rep. 681.
For another reason, also, I think tbe decree of the Circuit Court cannot be sustained. Tbe record from tbe Orphans’ Court does not pretend to set out all tbe proof which was before that court, in relation to tbe amount of money in tbe bands of tbe administrators, arising from tbe sale and rents of tbe lands devised, after tbe defendant in error became interested in them; nor, indeed, does it embody, in any form, so as to constitute them a part of tbe record, any facts whatever, as having been proved or admitted before it, which estabbsbed tbe sum for which tbe defendant in error was entitled to a decree. There is no bill of exceptions in tbe record of tbe Orphans’ Court, embodying tbe evidence there given; there is no recital of proof in tbe decree of that court, by which tbe Circuit Court could be advised of tbe state of facts necessary to be ascertained before a final decree could be understandingly rendered. Tbe Circuit Court, being thus *791without tbe proof necessary to sustain a decree against tbe administrators, should have gone no further than to reverse and remand the cause. There may be, and doubtless there are cases, in which it would not only be proper, but it would become the duty of the Appellate Court, on reversing the judgment of the court below, to proceed at once to render the proper judgment; but this is not one of that class.
The decree of the Circuit Court should, in my opinion, be reversed, and the cause remanded to that court, with instructions for it to reverse the decree of the Orphans’ Court, and remand the cause to the Probate Court of Tallapoosa county, to be there proceeded in according to the principles laid down in this opinion.
DARGAN, 0. J., concurs in this opinion.